EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the reply filed 6/3/2022 filed by the invention, Mr. Richard Li.

The application has been amended as follows: 
IN THE CLAIMS FILED 3/14/2022:

Cancel Claims 18-23

Enter New claim 24 as follows:

24) A tablet or smartphone supporting system, the supporting system comprising:
a tablet or smartphone; 
a tablet or smartphone holder; the tablet or smartphone holder comprising:
a clear, stiff, flat, upright front panel with a base portion; the base portion including a concave round section and a threaded hole through a bottom surface of the base portion;
a back panel which includes an upper segment, a curved lower segment and a convex round base; the convex round base of the back panel fits into the concave round section of the front panel and is secured therein by a spring biased pivot axis; the lower segment of the back panel curves backward away from the upper segment and then forwards towards the concave round section of the front panel; the curved lower segment accommodates various thicknesses of the tablet or smartphone and causes the tablet or smartphone to slide down and rest against the front panel such that free movement of the tablet or smartphone is restricted;  
a stand secured to front panel; the stand comprising:
a stand body which widens conically in a downward direction;
a ball joint positioned on a top section of the stand body which has a threaded small rod that secures to the threaded hole of the base portion; the ball joint permitting upward, downward and 360 degree horizontal shooting of the tablet or smartphone; and
a rubber pad which extends beyond an edge of the stand body forming a circular flap around the stand body; the circular flap configured to conform to a non-flat supporting surface; wherein the rubber pad is secured to the stand body via ridges located on the stand body that engage slots on the rubber pad; and
wherein the tablet or smartphone is positioned between the front panel and the back panel with a screen of the tablet or smartphone pressed solidly against the front panel thereby enabling the screen to be viewable through the front panel; the spring biased pivot axis exerts a forward pressure on the back panel which securely holds the tablet or smartphone within the tablet or smartphone holder.


REPLACE THE ABSTRACT WITH THE ABSTRACT AS FOLLOWS:
A tablet or smartphone holding system for video and photo shooting is disclosed. The holder is a clip which has a clear, flat, front panel and a back panel which are joined together by an axis.  The axis goes through bases on both the front and back panel and has a spring, which generates pressure to press the back panel toward the front panel, with a tablet or smartphone in between.

REPLACE THE SPECIFICATION WITH THE SPECIFICATION AS FOLLOWS:
Background of invention 
Taking selfies is a very common practice with a smartphone handy. It can be accomplished with a selfie stick or a tripod, with a group, or by oneself. Initially, smartphone needs to be connected to a selfie stick or a tripod. 
The most commonly used smartphone holder is a stretchable clamp, but the clamp is only stretched apart enough to hold a smartphone for horizontal shooting and not able to be stretched wide enough to hold the phone vertically, A similar stretchable clamp can be used to hold a tablet computer, however, such a clamp is too big to hold a smartphone. 
Tablet computers can make high-quality photos and videos, but they are bigger and not so convenient to use as smartphones. A clamp to hold a tablet, which is similar to the one holding a smartphone, is bulky. For these reasons, tablets are under-utilized, even though they can produce better-quality photos and videos than smartphones. 
I have designed a holder tor both smartphones and tablets, which functions as a clip rather than a clamp. It doesn't have to encompass the whole dimension of a smartphone or a tablet as a clamp does, but it holds the device securely. 
This nonprovisional application claims the benefit and priority of the provisional application 62/494 816 with the same title received on Aug 1, 2016. 
Summary of invention 
The tablet and smartphone holder has a clear, flat and stiff front panel and a back panel which are joined together at their bases by an axis, which passes through both of their bases and has a spring. The back panel pivots on the axis and presses against the front panel or presses a tablet or a smartphone against the front panel by the action of the spring. The screen of the tablet or smartphone can be seen clearly through the clear front panel while photo and video shooting is underway. The clear front panel covers part of the screen of a smartphone or tablet without obstructing the camera icon. 
With the pressure exerted by the back panel on a tablet or smartphone and generated by the spring on the axis, the holder can hold a tablet or smartphone securely, regardless of its size. 
Another part of the design is a stand for the tablet and smartphone holder. The upper part of the stand has a ball joint with a threaded small rod. which screws into the threaded hole in the base of the front panel. The stand widens conically at its base, to which is attached a rubber pad which extends beyond the edge of the stand, forming a circular flap around the base. 
Brief Description of the Drawings 
Fig. 1. The front view of the tablet and smartphone holder. 
Fig. 2 The rear view of the tablet and smartphone holder.
Fig. 3. The side view of the tablet and smartphone holder and its stand. 
Fig. 4. The smartphone and tablet holder holding the smartphone
	
Detailed Description of the Drawings
Fig. 1 demonstrates the front view of the tablet and smartphone holder, It has a clear, stiff flat front panel and a back panel 2. Both of them are joined together at their bases by an axis 3, which passes through both of their bases and aligns them. The base of the back panel is round on both sides, which pivots on the axis, which has a spring 4. The back panel 2 presses against the clear front panel or presses a tablet or a smartphone against the clear front panel by the action of the spring 4 on the axis. The screen of the tablet or smartphone can be seen clearly through the clear front panel while photo and video shooting is underway. The clear front panel covers part of the screen of a smartphone or tablet without obstructing the camera icon. 
The base of the front clear panel has a threaded hole 5 embedded in it to attach to the stand show or a selfie stick/tripod (not shown). The threaded hole is visible through the clear material from which the front panel and its base is made. 
Fig. 2 demonstrates the rear view of the tablet and smartphone holder. The spring 4 on the axis 3 presses on the back panel of the tablet and smartphone holder. The axis passes through and aligns the round base of the back panel and the round base of front panel. 
Fig 3. demonstrates the side view of the tablet and smartphone holder. A threaded hole 5 is embedded in the base of the front panel. 
The upper segment 6 of back panel is near vertical in its closed position so that it becomes vertical when open and its surface can squarely press against the back of a tablet or smartphone. The lower segment 7 of back panel is curved and widens posteriorly, which accommodates various thickness of tablets and smartphones and causes a tablet or smartphone to slide down and rest against the flat surface of the clear front pan. 
The upper part of the stand has a ball joint 8 with a threaded small rod, which screws into the threaded hole 5 in the base of the front panel 1 . The stand widens conically towards its base. To the base is detachably attached a rubber pad 9 which extends beyond the edge of the stand, forming a circular flap 10 around the base. The circular rubber flap 10 can conform to the non-flat surface of a dashboard. The rubber pad 9 and its extended edge or the circular flap can be attached to the dashboard with glue. Thus, a smartphone can be used as a dashcam, The base of the stand can be detachably joined to the rubber pad with ridges 11 on the base engaging slots in the rubber pad. Alternatively, more than one suction cups can substitute the rubber pad on the base of the stand. 
The ball joint on the stand of the tablet and smartphone holder allows upward, downward arid 360 degree horizontal shooting when a tablet or smartphone is used for selfie or as a dashcam. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations of “a ball joint positioned on a top section of the stand body which has a threaded small rod that secures to the threaded hole of the base portion; the ball joint permitting upward, downward and 360 degree horizontal shooting of the tablet or smartphone; and a rubber pad which extends beyond an edge of the stand body forming a circular flap around the stand body; the circular flap configured to conform to a non-flat supporting surface; wherein the rubber pad is secured to the stand body via ridges located on the stand body that engage slots on the rubber pad” in the combination of claim 24 is not anticipated or made obvious by the prior art of record in the Examiner’s position.  As set forth previously in the Final Office Action dated 5/6/2022, Mathias US 3809352 discloses a tablet and smartphone holder (10, Fig. 1-4; the holder 10 is capable of holding a tablet and smartphone holder due to its dimensions and flexibility as discussed in Col. 4, Lines 21-24 and Lines 32-42) is a clip comprising a clear, stiff, upright and flat front panel (20 and 18, Fig. 1; Col. 4, Lines 14-15), a back part (12, Fig. 2) with an upper segment, a lower segment with a slope (see annotated figure 2, the lower segment has a slope in comparison to the flat surface 14) which is joined directly with the front panel at bases (see 18 and bottom of 12, Fig. 2), and a stand (16, 26, Fig. 2). Arceta US 9999297 discloses a clip holder for a tablet or smartphone (Fig. 4) which includes a front panel (52, Fig. 4-7) with a round base (see annotated figure 5), a back part (70, Fig. 4-7)  with a rounded base (see annotated figure 5) joined directly with the front panel at the base (see Fig. 4-7) which is traversed by an axis with a spring (see dashed axis at the lower end of 70 with spring 62, Fig. 5), which causes the back part to press upon the front panel (see Fig. 6-7); an action of the spring which is integrated on the axis and exerts a forward pressure directly on the back part which in turn presses the smartphone or tablet against the clear and stiff front panel and pivots on the axis which traverses and aligns the round bases of the front panel and the round bases of the back part and brings a lower end of the front panel and a lower end of back part to a close proximity (see Fig. 4-7, replacing the integral connection between 18 and 12 in Mathais with the axis and spring connection of Arceta would result in the same configuration shown in Fig. 2 of Mathais, where the held object 24 is pressed against the front panel). However, neither of these references disclose or render obvious the limitation cited above.  Various stand structures are known in the prior art to support electronic devices (e.g. Nissenbaum US 2015/0195392, Lu US 7748669, and Du US 8459599) but none of these references disclose the entire limitation cited above.  Further, it is the Examiner’s position that these stands would not be able to be combined with Arceta in an obvious manner since Arceta is designed as an exercise console (see Abstract, Line 1) and modifying it to include a stand base would destroy the concept of Arceta.  Therefore, it is the Examiner’s position that the claim drafted above is allowable over the prior art of record and in condition for allowance.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632